Third District Court of Appeal
                                State of Florida

                        Opinion filed February 24, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D19-1982
                         Lower Tribunal No. 18-1424
                            ________________

                             Takira T. Hinson,
                                   Appellant,

                                      vs.

                            Detrick L. Hussey,
                                 Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jason E.
Dimitris, Judge.

      Law Offices of Slesnick and Casey, LLP, and James C. Casey, for
appellant.

      No appearance for appellee.1

Before FERNANDEZ, HENDON and GORDO, JJ.

      PER CURIAM.



1Appellee was precluded from filing an answer brief after failing to heed this
Court’s order directing him to file same within a specified period of time.
      Affirmed. See Trice v. Trice, 267 So. 3d 496, 499 (Fla. 2d DCA 2019)

(“[T]he movant must show ‘that there has been a change in circumstances

since the injunction was entered’ such ‘that the scenario underlying the

injunction no longer exists so that the continuation of the injunction would

serve no valid purpose.’” (quoting Spaulding v. Shane, 150 So. 3d 852, 853

(Fla. 2d DCA 2014))); Alkhoury v. Alkhoury, 54 So. 3d 641, 642 (Fla. 1st

DCA 2011) (same); Simonik v. Patterson, 752 So. 2d 692, 692–93 (Fla. 3d

DCA 2000) (“The trial court has broad discretion in granting, denying,

dissolving, or modifying injunctions, and, unless a clear abuse of discretion

is demonstrated, appellate courts will not disturb the trial court’s decision.”).




                                       2